·~AO 2,45B (Rev. 02/08/201'9.) JudgmJnt in a Criminal Petty Case (Modified)                                                                            Page l of l



                                         UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                                                                              V   ir--·=\
                        United States of America                                               JUDGMENT IN A CRIMINAL CASE
                                          V.                                                   (For Offenses Committed On or After November 1, 1987)
                                                                  20!q OCT l 0 p !: Ol\
                       Luis Ignacio Barajas-Pena               CLER:' , ·
                                                                                               Case Number: 3:19-mj-24136
                                                                                       ..:,)i)t·: (
                                                                                            ,"(";   ;:-,••·
                                                                                            . cal:olyn L Oliver
                                                                                              Defendant's Attorney


 REGISTRATION NO. 90744298
 THE DEFENDANT:
  1:81 pleaded guilty to count(s) _l_of_C_o_m--"-pl_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   •    was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title.& Section                         Nature of Offense                                                                       Count Number(s)
 8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                             1

   •    The defendant has been found not guilty on count(s)
   •                                                                              -------------------
        Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:
                                 4
                                     )
                                     0TIME SERVED                                 • ________ days
   1:81 Assessment: $10 WAIVED   1:81 Fine: WAIVED
   1:81 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, October 10, 2019
                                                                                      Date of Imposition of Sentence


  Received
                 DUSM
                       \ \v f),.
                  \.·-''--- \
                                 ..,'"\
                                    ..--
                                          '--=                                        dt-~~-
                                                                                        ONORABLEi:REN L. STROMBOM
                                                                                       UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                                      3:19-mj-24136
